Citation Nr: 1759066	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-03 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for respiratory disorder, to include asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions in June 2010 and April 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran requested a hearing before the Board, which was scheduled for October 19, 2017.  However he did not report and thus the hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d) (2017).

The issue of entitlement to service connection for a lumbar spine disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss is shown to have been caused, at least in part, by acoustic trauma during military service.

2.  Resolving reasonable doubt in favor of the Veteran, his tinnitus is shown to have been caused, at least in part, by acoustic trauma during military service.

3.  The Veteran failed to report for scheduled VA respiratory examination without good cause.

4.  As a result of the Veteran's failure to report for VA examination there is no competent medical evidence linking any current respiratory disorder, including asthma, to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1154(a), 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017)  

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 1154(a), 5103, 5103A, 5107(b) (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  

3.  The criteria for service connection a respiratory disorder to include asthma are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in letters dated February 5, 2010 and February 22, 2011.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examination of the Veteran.  The Veteran has not identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The AOJ scheduled a VA respiratory examination for medical opinion regarding the relationship between the Veteran's claimed asthma disorder and military service.  However, he failed to appear for it and did not provide a justification for his failure to report, or otherwise indicate a willingness to appear for examination.  See 38 C.F.R. § 3.655(b); see also 38 C.F.R. § 3.326 (a) (individuals for whom an examination has been scheduled are required to report for the examination).  There is also no indication that the Veteran did not receive notice of the VA examination and neither he nor his representative has requested that the examination be rescheduled.  Given the AOJ actions and the Veteran's choice not to submit to VA examination, the Board finds that VA has no remaining duty under the VCAA with regard to a medical examination and opinion in conjunction with the claim for service connection for respiratory disorder, to include asthma.

Although VA has a duty to assist the Veteran in substantiating his claims, that duty is not a one-way street and it is important that he make efforts to assist VA in gathering evidence relevant to his claims.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (a veteran cannot passively wait for help from VA).  Thus, the Board finds that VA has satisfied its duty to assist him in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  The appeal will be based on the evidence of record.

Law and Analysis

The Veteran is seeking service connection for bilateral hearing loss, tinnitus, and a respiratory disorder.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Certain chronic diseases, such as other organic diseases of the nervous system, including sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Because sensorineural hearing loss is an organic disease of the nervous system, it is subject to presumptive service connection under 38 C.F.R. § 3.309(a).  See M21-1MR III.iv.4.B.12.a.

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system (sensorineural hearing loss) are listed in section 3.309(a).  Organic diseases of the nervous system also include tinnitus.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

I.  Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus that he contends had their onset during service as a result of exposure to excessive noise.  Because both claims involve similar issues and evidence, and as similar legal principles apply, the Board will address them in a common discussion.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993); McKinney v. McDonald, 28 Vet. App. 15, 24-5 (2016).  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley, 5 Vet. App. at 159.

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's DD 214 list his military occupational specialty (MOS) as a tactical wire operation specialist in an artillery unit, thus he likely had some degree of noise exposure associated with his duties working with communications equipment and wiring.  He also reported that he had additional duties as an infantryman and grenadier, confirmed by his National Guard records, and was exposed to noise from tanks, grenades, rifles, and mortars.  The Veteran's reports of noise exposure in service are consistent with the facts and circumstances of his service.  38 U.S.C. § 1154(a) (2017).  Accordingly, the Board finds that in-service noise trauma is established.

However there are no findings or diagnoses of hearing loss or tinnitus shown in service treatment records, including at separation examination in 1976.  There is also no medical evidence suggesting that sensorineural hearing loss was diagnosed within the one-year presumptive period after service.  38 C.F.R. §§ 3.307, 3.309 (2017).  

In fact, there are no pertinent clinical records associated with the claims file until a June 2010 VA examination report.  The Veteran reported that during service he was exposed to noise from tanks, guns and mortars with hearing protection worn.  He also gave a history of noise exposure from his civilian employment in construction for about 2 years.  He denied any recreational noise exposure.  The audiogram results show puretone thresholds of 25, 35, 35, 40, and 30 decibels in the right ear, and 20, 30, 35, 40, and 35 decibels in the left ear at the test frequencies 500, 1000, 2000, 3000, and 4000 Hz.  Speech recognition scores were 100 percent in the right ear and 96 percent in the left ear.  These findings show the Veteran had bilateral hearing loss disability (based on at least three thresholds above 26dB at 1000-4000 Hz or a threshold of 40dB or greater).  The Veteran reported subjective bilateral tinnitus, but was unsure of the exact date of its onset.  

The audiologist reviewed the file, including the history of noise exposure and concluded that the Veteran's current hearing impairment was not caused by military noise exposure.  The basis for this rationale was the Veteran's hearing thresholds were within normal limits throughout service and there were no significant changes between enlistment and separation.  Therefore the changes occurred after military service and are not related to military noise exposure.  The audiologist also concluded the Veteran's tinnitus was less likely than not caused by military noise exposure.  She explained that individuals that are exposed to high levels of noise will typically report tinnitus.  The Veteran could not recall an exact date of onset and there was no documentation in the file regarding tinnitus in either ear.  Therefore it is more likely that the tinnitus is due to presbycusis and/or some other etiology.

However after carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is in at least approximate balance as to whether the Veteran's current hearing loss and tinnitus are related to service.  The unfavorable evidence in this case consists of the service treatment records which are entirely negative for hearing complaints and a more than 30-year period during which the Veteran did not seek or require any form of treatment or evaluation for hearing problems.  In addition, the VA audiologist concluded that the hearing loss and tinnitus were not a result of military noise exposure.

While the Board cannot ignore or disregard the VA audiologist's medical conclusions, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a medical opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, the VA opinion is problematic for two reasons.  First, the VA audiologist seemed to rely primarily on the Veteran having normal hearing acuity during and at discharge from service.  As noted above, the absence of hearing loss at discharge from service is not a bar to service connection.  See Ledford supra.  Second, in providing the negative opinion, the audiologist did not provide any reason why the in-service acoustic trauma was not a source of, or at least a contributing factor to, the Veteran's current hearing loss.  As the opinion is not adequate it does not assist the Board or the Veteran in resolving this claim and cannot serve as the basis of a denial of service connection. 

Moreover, the record also contains favorable evidence in the form of the Veteran's credible account of his likely exposure to some degree of acoustic trauma during service (as is confirmed by his military duties) and his competent descriptions of impaired hearing since service (assertions that he is considered competent to make).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  This supporting evidence places the pertinent record in relative equipoise.  The Board finds that it is not possible to determine to what extent the Veteran's hearing loss and tinnitus may be attributed to noise exposure in service versus some other etiology.  Therefore, some doubt remains as to whether at least some of his hearing loss is attributable to service, as opposed to some other cause.

For these reasons, the Board resolves reasonable doubt in favor of the Veteran and grants service connection for hearing loss and tinnitus.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


II.  Respiratory Condition to include Asthma

The Veteran seeks service connection for a respiratory disorder that he contends had its onset during service.

Service treatment records include a clinical record dated in December 1973, at the time of the Veteran's enlistment, which shows he was evaluated for acute respiratory disease.  The remaining records show periodic treatment of the Veteran for symptoms associated with upper respiratory infections and in June 1976 he was noted to have a history of bronchial asthma.  At separation in October 1976, the Veteran reported a history of asthma since 1974 and that he had his first asthma attack in June 1976.  However clinical evaluation of all major body systems, to include the lungs and chest was within normal limits.  

There is also no evidence that after service the Veteran continued to suffer from recurring respiratory problems.  Despite his history of asthma, subsequently dated service records show the Veteran continued to serve as a member of the Army National Guard.  An enlistment examination in September 1978 shows clinical evaluation of all major body systems was within normal limits.  The accompanying Report of Medical History shows he denied any history of asthma.  The earliest relevant evidence consists of progress notes from the Brooksville CBOC and the Tampa VAMC which show asthma was regularly included on the Veteran's Active Problem List beginning in 1997.

When examined by VA in April 2011, the Veteran stated that he first began to have respiratory problems around 1972-73 when he was diagnosed with asthma.  His symptoms at that time were shortness of breath and dyspnea, which were treated on an outpatient with breathing treatments and oral inhalers.  After service discharge he was treated by a private doctor with over-the-counter inhalers in the 1979-80 time frame.  He also received treatment through the Brooksville Emergency Room and later established care with the Tampa Veterans hospital in the late 1990s.  He reported clinical visits for exacerbations and acute asthma attacks several times per year.  The examiner found there was no clinical evidence of bronchitis, but did not otherwise address the Veteran's asthma disorder.  

To address the inadequacies in that VA opinion, the Veteran was scheduled for additional VA respiratory examination in November 2016, but failed to report.  Unfortunately, his failure to cooperate with the requested VA examination served to deprive the Board of critical, clarifying medical evidence which might have helped support his claim.  Consequently, as it stands, the evidence of record does not provide a clear picture of the relationship between the Veteran's current respiratory symptoms and his military service, including the likelihood that his currently diagnosed asthma is a continuation of the same diagnosis noted in service.  So, while information from such an examination might have helped the Veteran, his decision not to report leaves the Board with only the evidence of record. Absent evidence of a nexus between the claimed condition and service and/or service-connected disability, service connection cannot be granted. 

To the extent the Veteran's statements purport to provide a nexus opinion between his current asthma disorder and service, the Board notes determining the etiology of asthma (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Ascertaining the etiology of respiratory disorders requires the interpretation of results found on pulmonary function testing and knowledge of the complexities of respiratory system for a determination as to diagnosis and causation.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved. 38 U.S.C. § 5107(b).

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for respiratory condition, to include asthma is denied.  


REMAND

The Veteran is seeking service connection for a low back disorder which he initially stated was the result of a jeep accident during field maneuvers.  See VA Form 21-4138 dated December21, 2010.  Although there is no documentation of such an accident in the service treatment records, there are several references to low back problems.  In addition, an October 1974 X-ray of the lumbar spine revealed spina bifida occulta of S1.  More recently, the Veteran has argued that his back problems were the result of extensive physical training, physically demanding military duties, and playing sports.  He has also submitted reference materials discussing the long term problems associated with spina bifida and contends that his military duties contributed to his spina bifida condition progressing beyond its normal or natural progression.  See Statement of Representative in Appeal from American Legion dated October 19, 2017.  

It appears the Veteran contends that his current low back disorder was either the result of an injury he sustained in an accident and while performing his military duties and in the alternative that the accident/military duties aggravated his already present spina bifida.  

Generally, spina bifida occulta is a "congenital cleft of spinal column."  See Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  It is defined as a defect of the vertebral arch without protrusion of the spinal cords or meninges.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1748 (32nd ed. 2012).  As such, spina bifida occulta is a congenital defect and, by definition, occurs at birth and necessarily pre-existed the Veteran's military service. 

The law provides that Veterans are presumed sound upon entry into service except for conditions noted upon entry or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such disorders as are recorded in examination reports are considered as noted.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b).  When no preexisting condition is noted upon entry into service, a veteran is presumed sound.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004).  The Secretary must rebut the presumption of soundness with "clear and unmistakable evidence that an injury or disease manifested in service was both preexisting and not aggravated by service."  Horn v. Shinseki, 25 Vet.App. 231, 234 (2012) (emphasis added).  History of pre-service existence of disorders recorded at the time of examination does not constitute a notation of such disorders but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

In the case of congenital abnormalities, service connection may be established for a disease of congenital origin that first manifests during service or preexisted service, but progresses beyond its natural progression during service.  VAOPGCPREC 67-90.  On the other hand a congenital defect is not a disability for which service connection can be granted.  38 C.F.R. §§ 3.303(c); 4.9.  However, if the defect was aggravated such that a superimposed disease or injury occurred during service, service connection may be established for the resultant disability.  VAOPGCPREC 82-90.

Because the Veteran's spina bifida occulta is a congenital defect, medical evidence is required to determine whether there are any superimposed diseases or injuries in connection with the congenital defect and if so, whether the superimposed disease or injury during service resulted in additional disability.

The Board notes that it is also clear that the Veteran suffered significant intervening back injuries following his separation from service.  Post-service treatment records document a work related back injury in November 2005, when the Veteran twisted his back while moving things.  He injured his back in a second work related injury in October 2009 when he fell from an 8 foot ladder.  So as part of the opinion, the examiner should acknowledge and fully discuss the evidence as documented in the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification of sources by the Veteran, obtain any outstanding VA clinical records pertaining to treatment of the Veteran for back problems since his discharge from service in 1976 that are not already associated with the claims file.

2.  Schedule the Veteran for appropriate VA examination.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  Any medically indicated testing should be accomplished and the examiner should note whether any degenerative changes shown on X-ray support a diagnosis of arthritis or disc disease.  

Based on what is medically known about spina bifida occulta the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that there was a superimposed disease or injury during service that resulted in additional disability.  In providing this opinion, the examiner should carefully consider the objective medical findings in the service treatment records.  

The examiner should also offer an opinion as to whether it is at least as likely as not, (a 50 percent probability, or greater) that any diagnosed lumbar spine disorder, other than spina bifida occulta, had its onset during the Veteran's military service.  In providing this opinion, the examiner should carefully consider the objective medical findings in the service treatment records and address the Veteran's documented complaints of back pain as the possible onset of, or precursor to, any currently diagnosed lumbar spine disorder.  

If it is the examiner's opinion that the lumbar spine disorder is not related to in-service activities, he/she should comment on the likelihood that any lumbar spine disorder shown on examination, is due to post-service intercurrent causes wholly unrelated to his military service, specifically the Veteran's post-service back injuries in 2005 and 2009.  

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.

3.  After the above action is completed, if the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2014).



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


